DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 9/3/21.  Claims 1, 2, 10, 11, 15, 19, 20, 24, and 28 have been amended.  Claims 29-31 are newly added.  Claim 6 is cancelled. Claims 1-5 and 7-31 are pending. 
Claim Objections
Claims 2, 7, 11, 16, 20, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9, 10, 12, 14, 18, 19, 21, 23, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dillenberger (US 2017/0177898 A1) in view of Li et al. (US 2018/0337882 A1), in view of Qiu (US 2019/0332608 A1), in view of Knas et al. (US 10,867,057 B1), and further in view of Wilkinson et al. (US 2019/0325115 A1).
(A) Referring to claim 1, Dillenberger discloses a computer-implemented method, comprising: 
obtaining, by a server in a service processing system, block data from an information storage blockchain node of a service blockchain, wherein the service blockchain is configured to receive and store the block data, wherein the information storage block chain node is a blockchain node in the service blockchain (abstract, para. 6, 43-44, 48-51, and Figs. 3-5 of Dillenberger; FIG. 5 illustrates one example of a computing or processing node 500 for operating a node in a blockchain. Also,note server 502); 
receiving, by the server, a service processing request from a user device, wherein the service processing request comprises an identity of a user of the user device and service information of the user (para. 43, 44, 49-51 and Fig. 4 of Dillenberger; note the receiving of a request with a transaction identifier from a user system); 
searching, by the server, the block data in the local database for service data related to the user based on the identity of the user and the service information of the user (para. 43, 44 , and 49-51 of Dillenberger; the transaction database is searched using the transaction identifier); 
based on the service data related to the user, determining, by the server, service processing information to be used in a service processing operation performed responsive to the service processing request (para. 43, 44, and 49-51 and Figs. 3-4 of Dillenberger; note Figs. 3 & 4 which show receiving/processing a request and searching the transaction database); and

Dillenberger does not expressly disclose a consortium blockchain and wherein obtaining the block data from the information storage blockchain node comprises periodically pulling the block data, through an active pull mode, from the information storage blockchain node of the service consortium blockchain, or monitoring, through a monitor pull mode, the block data in the information storage blockchain node and subsequently pulling the block data from the information storage blockchain node after monitoring the block data; wherein the service processing system comprises the server and the service consortium blockchain, and storing, by the server, the block data from the information storage blockchain node of the service consortium blockchain in a local database, wherein the local database is local to the server. 
Li discloses a consortium blockchain (para. 90 of Li).
Qiu discloses wherein obtaining the block data from the information storage blockchain node comprises pulling the block data, through an active pull mode, from the information storage blockchain node of the blockchain, or monitoring, through a monitor pull mode, the block data in the information storage blockchain node and subsequently pulling the block data from the information storage blockchain node after monitoring the block data (para. 67-69 & 92 of Qiu; note the server cluster may pull data of corresponding leaf nodes from the blockchain node). Insofar as the claim recites “or,” it is immaterial whether or not both elements are disclosed.
Knas discloses wherein the service processing system comprises the server and the service blockchain, and storing, by the server, the block data from the information storage blockchain node of the service blockchain in a local database, wherein the local database is local to the server (col. 5, lines 47-67, col. 8, lines 15-49, col. 4, lines 9-41, and Fig. 1 of Knas; note the server 110a, database 110b, and 
Wilkinson discloses periodically pulling the block data (para. 21 of Wilkinson; note the automatically seeking updates at predetermined intervals).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Li, Qiu, Knas, and Wilkinson within Dillenberger.  The motivation for doing so would have been to form a plurality of domain network nodes (para. 10 of Li), to distribute data (para. 68 of Qiu), to prevent others from accessing portions of the data (col. 4, lines 25-41 of Knas), and to automatically seek updates (para. 21 of Wilkinson).
(B) Referring to claim 3, Dillenberger discloses further comprising: after the receiving the service processing request, sending a service authorization request to the user device; and searching for processing status of the user based on the identity of the user when a service authorization of the user is obtained from the user device (para. 43-44 and Figs. 3 & 4 of Dillenberg).
(C) Referring to claim 5, Dillenberger discloses further comprising: searching for the service data related to the user based on the identity of the user and the service information of the user when the processing status of the user is empty (para. 32, 44, and 6 of Dillenberger).
(D) Referring to claim 9, Dillenberger discloses further comprising: after completing the service processing operation for the user based on the service processing information, sending processing status to the information storage blockchain node of the service blockchain (Figs. 3 & 4 and para. 37-47 of Dillenberger).
Dillenberger does not expressly disclose a consortium blockchain.
Li discloses a consortium blockchain (para. 90 of Li).

(E) Claim 10 differs from claim 1 by reciting “A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations, comprising….” (see para. 54 and Fig. 5 of Dillenberger).
	The remainder of claim 10 repeats the same limitations as claim 1, and is therefore rejected for the same reasons given above.
(F) Claim 19 differs from claim 1 by reciting “A computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform operations comprising…” (see   Fig. 5, para. 48-54 of Dillenberger).
The remainder of claim 19 repeats the same limitations as claim 1, and is therefore rejected for the same reasons given above.
(G) Claims 12, 14, 18, 21, 23, and 27 repeat substantially the same limitations as claims 3, 5, and 9, and are therefore rejected for the same reasons given above.

Claims 8, 17, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dillenberger (US 2017/0177898 A1) in view of Li et al. (US 2018/0337882 A1), in view of Qiu (US 2019/0332608 A1), in view of Knas et al. (US 10,867,057 B1), in view of Wilkinson et al. (US 2019/0325115 A1), and further in view of Creighton, IV et al. (US 2016/0321751 A1).

	Li discloses wherein network nodes in the service consortium blockchain comprise a service-related agency node, and a service device of an Internet platform accessing the service consortium blockchain (para. 90-91 of Li).
	Li, Qiu, Knas, and Wilkinson do not disclose a device node of a regulatory agency.
	Creighton discloses a device node of a regulatory agency (para. 42-43 of Creighton).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Li and Creighton within Dillenberger, Qiu, Knas, and Wilkinson.  The motivation for doing so would have been to form a plurality of nodes (para. 10 of Li) and to satisfy regulation (para. 93 of Creighton).
(B) Claims 17 and 26 repeat substantially the same limitations as claim 8, and are therefore rejected for the same reasons given above.


Claims 4, 13, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dillenberger (US 2017/0177898 A1) in view of Li et al. (US 2018/0337882 A1), in view of Qiu (US 2019/0332608 A1), in view of Knas et al. (US 10,867,057 B1), in view of Wilkinson et al. (US 2019/0325115 A1), and further in view of Yao (US 2017/0091173 A1).
(A) Referring to claim 4, Dillenberger, Li, Qiu, Knas, and Wilkinson do not disclose further comprising: sending a processing failure identifier to the user device when the processing status of the user is "being processed" or "processing completed".

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Yao within Dillenberger, Li, Qiu, Knas, and Wilkinson.  The motivation for doing so would have been to notify if pending or not (para. 50 or Yao).
(B) Claims 13 and 22 repeat substantially the same limitations as claim 4, and are therefore rejected for the same reasons given above.

Claims 15, 24, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dillenberger (US 2017/0177898 A1) in view of Li et al. (US 2018/0337882 A1), in view of Qiu (US 2019/0332608 A1), in view of Knas et al. (US 10,867,057 B1), in view of Wilkinson et al. (US 2019/0325115 A1), and further in view of Chessell et al. (US 2018/0285979 A1).
(A) Referring to claims 15 and 24, Dillenberger, Li, Qiu, Knas, and Wilkinson do not expressly disclose wherein determining the service processing information to be used in the service processing operation performed responsive to the service processing request comprises: determining that the user of the user device satisfies a predetermined processing condition based on the service information, plan details, and the service data related to the user; and responsive to determining that the user satisfies the predetermined processing condition, obtaining, from the service information based on the plan details, qualitative attribute information corresponding to a qualitative attribute of plan detail responsibility information, wherein the qualitative attribute information is the service processing information to be used in the service processing operation.
	Chessell discloses wherein determining the service processing information to be used in the service processing operation performed responsive to the service processing request comprises: 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Chessell within Dillenger, Li, Qiu, Knas, and Wilkinson.  The motivation for doing so would have been to retrieve and evaluate user’s history data (para. 19 of Chessell).
(B) Referring to claim 28, Dillenberger discloses wherein determining, by the server, the service processing information to be used in the service processing operation performed responsive to the service processing request, comprises: (para. 43, 44, and 49-51 and Figs. 3-4 of Dillenberger; note Figs. 3 & 4 which show receiving/processing a request and searching the transaction database)
completing, by the server, the service processing operation for the user based on the service processing information (para. 43, 44, and 49-51 and Figs. 3-4 of Dillenberger; note Figs. 3 & 4 which show receiving/processing a request).
Dillenberger, Li, Qiu, Knas, and Wilkinson do not expressly disclose determining that the user of the user device satisfies a predetermined processing condition based on the service information, plan details, and the service data related to the user; and responsive to determining that the user satisfies the predetermined processing condition, obtaining, from the service information based on the plan details, qualitative attribute information corresponding to a qualitative attribute of plan detail 
Chessell discloses determining that the user of the user device satisfies a predetermined processing condition based on the service information, plan details, and the service data related to the user (para. 4 and 25 of Chessell;    receiving a request from a user device for a new agreement at a service provider server 312, identifying a type of service requested 314, retrieving service history information stored in a user profile associated with the user device 316, evaluating the service history information to create a smart contract defining a new service agreement 318, and storing the smart contract in a blockchain); and responsive to determining that the user satisfies the predetermined processing condition, obtaining, from the service information based on the plan details, qualitative attribute information corresponding to a qualitative attribute of plan detail responsibility information, wherein the qualitative attribute information is the service processing information to be used in the service processing operation (para. 24-28 of Chessell; also, note the steps in Fig. 3B  of Chessell that show the creating of an agreement/contract based on user profile attributes).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Chessell within Dillenberger, Li, Qiu, Knas, and Wilkinson. The motivation for doing so would have been to retrieve and evaluate user’s history data (para. 19 of Chessell).

Claims 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dillenberger (US 2017/0177898 A1) in view of Li et al. (US 2018/0337882 A1), in view of Qiu (US 2019/0332608 A1), in view of Knas et al. (US 10,867,057 B1), in view of Wilkinson et al. (US 2019/0325115 A1), and further in view of Bindea et al. (US 2019/0123580 A1).

Bindea discloses wherein the block data is obtained from the information storage blockchain node based on a block height of data added to the information storage blockchain node since the information storage blockchain node was last accessed by the server (para. 77 of Bindea).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Bindea within Dillenberger, Li, Qiu, Knas, and Wilkinson. The motivation for doing so would have been to obtain newer data (para. 77 of Bindea).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.